DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the amendments filed on 2/22/21.
	Claims 1-20 are pending. 

	Response to Arguments
	With respect to the rejection under USC 112, the applicant argues that the amendment provides an objective standard for a user to determine simplified text from non-simplified text. Upon further consideration, the examiner respectfully disagrees. The current amendment merely describes an action performed based on the simplified text (i.e., replacing) but fails to provide any objective standard for determining the simplified from non-simplified text, itself. 
	Further, the applicant argues that the cited reference does not teach “replacing” as amended. A new ground(s) of rejection has/have been applied, explained in the Office action, below. 
	Thus, the claims remain rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "simplification" and “simplified” in claims 1 to 20 is a relative or subjective term which renders the claim indefinite.  The term "simplification" or “simplified” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For instance, claim 1 recites “simplified text,” however there is not an objective standard by which a user may determine simplified from non-simplified text, and, further, whether or not text is simplified is based on a subjective determination or an eye of the beholder.
Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). 
For example, in Datamize, the invention was directed to a computer interface screen with an "aesthetically pleasing look and feel." Datamize, 417 F.3d at 1344-45. The meaning of the term "aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be Id. at 1352. The claims were held indefinite because the interface screen may be "aesthetically pleasing" to one user but not to another. Id. at 1350. See also Ex parte Anderson, 21 USPQ2d 1241 (Bd. Pat. App. & Inter. 1991) (the terms "comparable" and "superior" were held to be indefinite in the context of a limitation relating the characteristics of the claimed material to other materials). See MPEP 2173.
In addition, and based on a similar 112(b) rejection rationale, claims 9 and 19 recite “encoder-decoder model” for which “encoder-decoder” is a subjective term, the meaning of which depends solely on the subjective interpretation of the user since no objective meaning is defined for the terms “encoder” and “decoder” much less “encoder-decoder.” That is, it is unclear what distinguishes encoder from decoder much less a combination of encoder and decoder. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20160170584) in view of Karmarkar et al. (US 20150213634, Herein “Karmarkar”).
Regarding claim 1, Kumar teaches a text simplification system (rearranging displayed content [0010]; text [0030]), comprising: 
an eye-tracking device (camera for tracking eyes of the user ([0085], [0086] and [0261])); and
a text simplification device (e.g., processor 110 (fig. 14) for rearranging displayed content (abstract)) disposed in electrical communication with the eye-tracking device (the eye tracking camera coupled for sending output to the processor so that the processor may use the eye tracking data to, e.g., recognize the pupils of the user viewing the text simplification device [0263]; for instance, the processor 110 is communicatively coupled to the detector 130 (fig. 14), further including a camera external to the processing text simplification device [0283] such as a web camera ([0086] and [0265])), the text simplification device comprising a controller having a memory and a processor (e.g., processor and memory (fig. 14; [0031])), the controller configured to:
receive eye movement data from the eye-tracking device (detect the eyes of a user ([0018] and [0027]); a detector for detecting the eyes of the user with respect to the screen [0032]), the eye movement data relating to text provided in a field of view of a user (the eye track data related to viewed content, including at least texts [0030]; field of view including a determined viewpoint corresponding to the eyes of the user viewing the screen [0075]),
detect a cognitive load associated with the eye movement data (e.g., a preferred visual location of the screen such as a region of the display that the user cognitively directs his/her eyes to based on the user’s tracked eye movement data, thus indicating a cognitive preference of the user for a viewable area of the screen ([0077], [0078], [0087] and [0088])) and corresponding to a visual location of the field of view of the user (a preferred area of the screen such as a location that the area views most frequently [0088]),
when the cognitive load meets a cognitive load threshold (determine the preferred area based on an area reaching a threshold of most likely to be viewed by the user; further, the cognitive load may indicate a content portion that has been unread by the user, such as a user not cognitively processed by the user yet ([0089] and [0090])):
identify visualized text provided in the visual location of the field of view of the user (identify text so that the text may be rearranged based on the eye tracking data analysis [0032]; identify content by selecting content based on information regarding the user’s viewing history of the contents [0092], such that upon determining the user’s preferred location based on the user’s cognitive load, also determine content/text that is of interest to the user such that the content of interest may subsequently be rearranged to be substituted into the preferred viewing region), and
identify personalization information associated with the user (based on the identified visualized text determined to be of interest to the user, further identify a personalized mood of the user, and, as such, content of interest that matches a user’s personalization information may be substituted into the preferred viewing region [0123]; even further, e.g., property information such as a user authorization, a user location, priority information ([0038] to [0047]); pre-set criteria for selecting content to be rearranged [0093] such as identifying content based on personalization information indicating a user’s preference for particular content [0095]; see also user property information regarding the content and the user ([0097] to [0105])), and when the personalization information meets a personalization information criterion (based on the identified visualized text such as text corresponding with an image file, further identify personalization information associated with the user, and when the user personalization mood information meets a criterion (e.g., related to happiness), then replace content on the screen with content related to, e.g., joy and happiness [0123]), replace the visualized text provided in the visual location of the field of view of the user with simplified text (simplify the user’s viewing by moving the selected, particular content (e.g., text) to the area determined to be the preferred area based on the user’s detected eye movements/characteristics [0079]; in other words, the text visualized on the screen is replaced by replacing content in the preferred area with the text from an area less preferred for viewing as a viewing area by the user ([0079] to [0082]), such as rearranging the selected particular content based on the user’s personalization information indicating a preference for 

	However, Kumar fails to specifically teach the simplified text replacing a word, phrase, sentence, or paragraph of the identified visualized text provided in the visual location of the field of view of the user.
	Yet, in a related art, Karmarkar discloses switching (i.e., replacing) textual content such as vocabulary or other attributes of reading content based on the user’s current cognitive ability ([0027] to [0030]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the eye tracking for text replacement of Karmarkar with the modifying displayed content for user of Kumar to have the simplified text replacing a word, phrase, sentence, or paragraph of the identified visualized text provided in the visual location of the field of view of the user. The combination would allow for, according to the motivation of Karmarkar, modifying (e.g., replacing) text content presentation settings as determined by user states based on user eye metric data [0003] which can be used to track a performance via viewing by a user of a particular visual element of a digital document such as a particular word in a text field thereby determining a user state with respect to word text [0005] so that the text may be modified ([0006] to [0008]) for modifying the text to better meet the user’s mental state, thus improving the user’s reading experience ([0027] and [0028]). 
	Furthermore, Karmarkar teaches:
receive eye movement data from the eye-tracking device (eye tracking system and eye tracking data while the user is reading a text content [0007]), the eye movement data relating to text provided in a field of view of a user (text content while the user is reading the content [0007]);
	detect a cognitive load associated with the eye movement data and corresponding to a visual location of the field of view of the user (determined fatigue state based on the user eye metrics [0007]);
	when the personalization information meets a personalization information criterion, replace the visualized text provided in the visual location of the field of view of the user with simplified text (based on the user measurement, modify a display content [0008] such as by modifying the display presentation to compensate for a user’s fatigue level, such as by substituting content of a different reading level based on the level of fatigue indicated by the user eye movement [0027]).
	
Regarding claim 2, Kumar in view of Karmarkar teaches the limitations of claim 1, as explained above.
Furthermore, Kumar teaches the text simplification system of claim 1, wherein when receiving the eye movement data from the eye-tracking device (eye detection [0027]), the controller is configured to receive at least one of saccade event data, fixation event data, pupil dilation event data, and blink event data (dilation (e.g., expansion) state of pupils of the user [0027]).

Regarding claim 3, Kumar in view of Karmarkar teaches the limitations of claim 1, as explained above.
Furthermore, Kumar teaches the text simplification system of claim 1, wherein when detecting the cognitive load of the associated with the eye movement data (detective a cognitive load (e.g., a preferred region) with respect to areas of the display [0017]), the controller is configured to apply a classification function to the eye movement data (classify the eye movement data of the user as, e.g., a particular time period, a number of times that the eyes of the user are detected at a given area, etc. [0018]) to detect the cognitive load associated with the eye movement data (classification data to determine the preferred area information of the user with respect to preferred display areas [0018]) and corresponding to the visual location of the field of view of the user (corresponding to the portion of the display the user is looking at [0018]).

Regarding claim 11, Kumar teaches in a text simplification system (e.g., a device for displaying content on a screen and for detecting the eyes of the user with respect to the screen of the device [0010], further including an eye tracking device ([0085] and [0086])), a method for replacing text in a field of view of a user (removing low priority information for high priority (e.g., simplified) content [0131]), comprising:
receiving eye movement data from an eye-tracking device (receive eye data such as locations of the eyes [0086]), the eye movement data relating to text provided in a field of view of a user (the viewed content related to, e.g., texts [0030]; see also [0027] for detecting the eyes of the user);
detecting a cognitive load associated with the eye movement data (e.g., an area frequently viewed by the user [0077]) and corresponding to a visual location of the field of view of the user (a visual location such as the user looking at the display screen ([0010] to [0012]));
when the cognitive load meets a cognitive load threshold (for determining a preferred area [0010], determine when the cognitive load (e.g., user focus on a particular region of the screen [0077] such as by the number of times that the eyes of the user viewed a particular area of the screen [0088]) meets a threshold such as a determined most frequently viewed area of the screen as viewed by the user [0088], thus, based on a threshold of a most likely viewed area, basing the cognitive load test on a 
identifying visualized text provided in the visual location of the field of view of the user (based on the determined preferred area, the device may also select content to be replaced by rearranging the content selected from among the plurality of contents on the screen [(0091] and [0092]) such as based on the user pattern of viewing certain content ([0094] to [0096]), the contents including, e.g., text [0030]; within the visual location of the field of view of the user (e.g., the screen at which the user is looking ([0010] to [0012]), identify visualized text (e.g., selecting at least one of a plurality of contents displayed on the screen [0079]); setting priority information of content based on user viewing pattern [0113]), and
identifying personalization information associated with the user (e.g., an emotional state of the user ([0121] and [0122])); and 
when the personalization information meets a personalization information criterion 
 (if the user is determined to have a particular mood such as happiness or sadness [0122]), replacing the visualized text provided in the visual location of the field of view of the user with simplified text (e.g., when the personalization information indicates the user is happy and upon determining content the user is interested in, replace content on the screen with content related to, e.g., joy and happiness [0123]; replace the visualized text by moving to a different location corresponding with the determined user’s most preferred area of the screen, and thus the user may more conveniently view the replaced content by replacing it with more conveniently viewed content displayed in the user’s preferred screen area ([0079] to [0084]); e.g., removing content c2 and adding the content c1 [0113]).

the simplified text replacing a word, phrase, sentence, or paragraph of the identified visualized text provided in the visual location of the field of view of the user.
	Yet, in a related art, Karmarkar discloses switching (i.e., replacing) textual content such as vocabulary or other attributes of reading content based on the user’s current cognitive ability ([0027] to [0030]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the eye tracking for text replacement of Karmarkar with the modifying displayed content for user of Kumar to have the simplified text replacing a word, phrase, sentence, or paragraph of the identified visualized text provided in the visual location of the field of view of the user. The combination would allow for, according to the motivation of Karmarkar, modifying (e.g., replacing) text content presentation settings as determined by user states based on user eye metric data [0003] which can be used to track a performance via viewing by a user of a particular visual element of a digital document such as a particular word in a text field thereby determining a user state with respect to word text [0005] so that the text may be modified ([0006] to [0008]) for modifying the text to better meet the user’s mental state, thus improving the user’s reading experience ([0027] and [0028]).

Regarding claim 12, claim 12 recites similar limitations as claim 2 – see rejection rationale above.

Regarding claim 13, claim 13 recites similar limitations as claim 3 – see rejection rationale above.



Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Karmarkar, as applied above, and in view of Bastide et al. (US 20190346994, Herein “Bastide”).
Regarding claim 4, Kumar in view of Karmarkar teaches the limitations of claim 1, as explained above.
Furthermore, Kumar teaches the text simplification system of claim 1, wherein when identifying visualized text provided in the visual location of the field of view of the user (identifying, e.g., text [0030]) the controller is configured to:
receive extracted text from the text provided in the field of view of the user (identify text, such as font size information of text included in the extracted text contents [0121] with respect to content viewed by the user [0191]).

However, Kumar in view of Karmarkar fails to specifically teach and coordinate information associated with each element of the extracted text.
Yet, in a related art, Bastide discloses mapping the user’s eye gaze onto screen coordinates ([0023] and [0027]), the coordinate information associated with display objects ([0059] and [0061]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the coordinate information associated with each of the extracted text of Bastide with the extracting text objects based on user’s gaze of Kumar in view of Karmarkar to have coordinate information associated with each element of the extracted text. The combination would allow for, according to the motivation of Bastide, implementing a device such as a computing device [0019] in connection with an eye tracker device, such as an eye tracker 103 mounted on the head of the user connected to the computing device via a network [0020]; See also system ([0031] to [0042]) such that user eye tracking data (e.g., blink frequency and changes in pupil diameter) detected by the eye tracker [0022] received from, e.g., the web camera [0023] may be used in conjunction with coordinate 
	Furthermore, Bastide teaches:
compare the coordinate information of the visual location of the field of view of the user associated with the cognitive load with the coordinate information of the extracted text (compare locations on the display focused on by the user with locations corresponding with extracted/detected display objects [0063]); and
when the coordinate information of the visual location meets the coordinate information of the extracted text, detect the extracted text associated with the coordinate information of the extracted text as the visualized text (based on a coordinate match, then determine the extracted text to be text focused on by the user corresponding with the visible portion of the display focused on by the user, thus determining detected extracted objects as objects of the user’s focus [0063]).

Regarding claim 14, claim 14 recites similar limitations as claim 4 – see rejection rationale above.


Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Karmarkar in view of Bastide, as applied above, and in view of Levesque et al. (US 20160187976, Herein “Levesque”).
Regarding claim 5, Kumar in view of Karmarkar in view of Bastide teaches the limitations of claims 1 and 4, as explained above.
Furthermore, Karmarkar teaches coordinate information associated with the text provided in the field of view of the user (identifying coordinate location of an object looked at by the user ([0005] and [0032])).

However, Kumar in view of Karmarkar in view of Bastide fails to specifically teach c the text simplification system of claim 4, further comprising an optical character recognition device disposed in optical communication with the field of view of the user and in electrical communication with the text simplification device, the optical character recognition device configured to extract text from the text provided in the field of view of the user.
Yet, in a related art, Levesque discloses comprising an optical character recognition device (e.g., a camera and computer vision to record what the user is looking out, such as determining which word a user is looking at when the user is looking at text [0037]) disposed in optical communication with the field of view of the user and in electrical communication with the text simplification device (e.g., connection with the text simplification device, such as the eye-tracking device in communication with a tablet [0038]), the optical character recognition device configured to extract text from the text provided in the field of view of the user (e.g., track using ocr [0037] a particular word the user is currently looking at [0038]) and coordinate information associated with the text provided in the field of view of the user (gaze location [0049]; coordinate information such as text located at a particular pixel that the user is looking at, corresponding with a given word [0038]; e.g., a location of the user’s gaze with respect to content being looked at by the user, such as tracking the user’s eye gaze to a location in a displayed advertisement ([0021] and [0051]) such as a location of text [0057]; for instance, if a  user is reading text, 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the ocr-based recognition of text looked at by the user [0037] of Levesque with the recognition of text objects looked at by the user of Kumar in view of Karmarkar in view of Bastide to have an optical character recognition device disposed in optical communication with the field of view of the user and in electrical communication with the text simplification device, the optical character recognition device configured to extract text from the text provided in the field of view of the user and coordinate information associated with the text provided in the field of view of the user. The combination would allow for, according to the motivation of Levesque, enhancing the experience of a user reading content such as reading a book and other textual media to provide a more immersive and enjoyable reading experience for the user by easing the user-computer interaction when users are reading the content [0002] based on an eye-tracking recording device that determines a gaze location of the user’s eye gaze while looking at the reading content and determining an event to trigger based on the identification of the image [0003] by taking advantage of an ocr device configured to conveniently identify the currently read content/words for triggering an event [0006] such as by using ocr to identify the particular text read by the user, which may determine which word is being looked at when the user is looking at text [0037].

Regarding claim 15, claim 15 recites similar limitations as claim 5 – see rejection rationale above.


Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Karmarkar, as applied above, and in view of Flawn et al. (US 20160171277, Herein “Flawn”).
Regarding claim 6, Kumar in view of Karmarkar teaches the limitations of claim 1, as explained above.
However, Kumar in view of Karmarkar fails to specifically teach the text simplification system of claim 1, wherein the controller is further configured to: receive a text file corresponding to the text provided in the field of view of a user.
Yet, in a related art, Flawn discloses receiving a stored enhancement file used to visually enhance [0046] the text content the user is currently reading [0045].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the receiving a text file corresponding to the text object viewed by the user of Flawn with the enhancing/simplifying text based on identified viewed text of Kumar in view of Karmarkar to have wherein the controller is further configured to: receive a text file corresponding to the text provided in the field of view of a user. The combination would allow for, according to the motivation of Flawn, using eye tracking while a user is reading content and providing visual enhancements based on the eye tracking so that readers will be provided with a more immersive reading experience based on text enhancement, such as when a user reads a particular word, triggering a simplification of the content so that the user may more easily comprehend the word, such as by providing a color lighting behind the text [0016], the visual enhancement conveniently imported from a file so that various visual enhancement/simplifications may be imported from various external sources, thus allowing for accessing the stored enhancement files from a remote location without requiring the visual enhancements to be stored locally [0046].
Furthermore, Flawn teaches:
generate embedded feature text based upon the text file (based on a read word within the field of view of the user such as a just-read word “ocean” [0048] (see also word identified based on user’s eye contact [0029]), generate a matching specific word that matches the currently read word of the user generated from a depository of words that trigger visual enhancements/simplification processes [0017]), the embedded feature text having at least one associated embedded feature (a depository word [0017] associated with a visualization feature for rendering on the display in association with the determined matched word corresponding with the user’s current visual focus [0017]); and
apply a text simplification model to the embedded feature text to generate simplified text corresponding to the at least one embedded feature of the embedded feature text (visual simplification (e.g., enhancement) provided to the user that matches the particular current word or phrase on the page that the user is currently reading, thus simplifying the user’s e-reading experience by more easily understanding the meaning of a given currently read word or phrase [0044]).

Regarding claim 16, claim 16 recites similar limitations as claim 6 – see rejection rationale above.


Claims 7, 8, 9, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Karmarkar in view of Flawn, as applied above, and in view of Lyons et al. (US 20120251016, Herein “Lyons”).
Regarding claim 7, Kumar in view of Karmarkar in view of Flawn teaches the limitations of claims 1 and 6, as explained above.
the text simplification system of claim 6, wherein the at least one associated embedded feature comprises a syllable count that meets a syllable count threshold.
Yet, in a related art, Lyons discloses a word rule stating that if a word exceeds a maximum number of syllables then replace the word with a simpler word (e.g., synonym) [0045]. In other words, the text may be optimized to have short, informal words which score high and are more desired based on the style optimization rule for determining if words with a high count of syllables should be transformed/replaced ([0064] and [0065]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the determining based on a syllable count that meets a threshold of Lyons with the determining embedded features of Kumar in view of Karmarkar in view of Flawn to have wherein the at least one associated embedded feature comprises a syllable count that meets a syllable count threshold. The combination would allow for, according to the motivation of Lyons, transforming text (abstract) such that the text is presented in a way that is different than what was originally presented/expected by the reader of the content for stylistic reasons and to overcome certain stylistic challenges, such as if text is too complicated for a user to read ([0001] and [0003]). For instance, lexical words may be word-based and provide the advantage of determining certain word choices, such as those related to a number of syllables per word, thus allowing for simplifying certain words determined to be too complex and therefore in need of simplification ([0043] and [0045]).

Regarding claim 8, Kumar in view of Karmarkar in view of Flawn teaches the limitations of claims 1 and 6, as explained above.
the text simplification system of claim 6, wherein the at least one associated embedded feature comprises a word occurrence count below a word occurrence count threshold.
Yet, in a related art, Lyons discloses replacing a word based on a feature comprising a word occurrence count such as keeping a word in the text if its number of occurrences (e.g., number of occurrences in a page, a paragraph, a phrase, and/or a sentence) is below a threshold number) [0043]. For instance, a particular word is removed if a number of the word in a portion of the document exceeds a maximum number. As such, words may be removed thus reducing a word count if a word occurrence count is above a word occurrence count threshold, thus shortening the text to simplify if for certain display purposes so that the text may be easier to understand for the reader [0046].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the embedded feature comprising a word occurrence count and corresponding threshold of Lyons with the embedded features of Kumar in view of Karmarkar in view of Flawn to have wherein the at least one associated embedded feature comprises a word occurrence count below a word occurrence count threshold. The combination would allow for, according to the motivation of Lyons, transforming text (abstract) such that the text is presented in a way that is different than what was originally presented/expected by the reader of the content for stylistic reasons and to overcome certain stylistic challenges, such as if text is too complicated for a user to read ([0001] and [0003]). For instance, lexical words may be word-based and provide the advantage of determining certain word choices, such as those related to a number of syllables per word, thus allowing for simplifying certain words determined to be too complex and therefore in need of simplification ([0043] and [0045]).

Regarding claim 9, Kumar in view of Karmarkar in view of Flawn teaches the limitations of claims 1 and 6, as explained above.
However, Kumar in view of Karmarkar in view of Flawn fails to specifically teach the text simplification system of claim 6, wherein when applying the text simplification model to the embedded feature text, the controller is configured to apply an encoder-decoder model to the embedded feature text to generate simplified text corresponding to the at least one embedded feature of the embedded feature text.
Yet, in a related art, Lyons discloses when applying the text simplification model to the embedded feature text, the controller is configured to apply an encoder-decoder model (e.g., a model including rules based on intended outputs [0038]) to the embedded feature text (e.g., an adjective word and/or an adverb word identified in the model, used as a template to identify similar words in the source text [0043]) to generate simplified text (e.g., generated stylistically transformed source text for output ([0011],  [0033] and [0036]); e.g., removing a given word thus simplifying it by removing a word in the source text matching a given embedded feature text (e.g., adjective word) [0043]) corresponding to the at least one embedded feature (e.g., a word corresponding to an adjective and/or adverb type in a given segment of text, such as a page, a paragraph, a phrase, and/or a sentence in addition to a corresponding threshold number used to determine when a replacement/simplification is to be performed based on the embedded feature text and the matching source text [0043]) of the embedded feature text (e.g., model adjective and/or adverb word used as a basis for identifying corresponding words for simplification in the source text [0043]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the generating simplified/enhanced text corresponding to the embedded feature of Lyons with the simplification (e.g., enhancement) of identified text based on a rules model of Kumar in view of Karmarkar in view of Flawn to have wherein when applying the text 

Regarding claim 17, claim 17 recites similar limitations as claim 7 – see rejection rationale above.

Regarding claim 18, claim 18 recites similar limitations as claim 8 – see rejection rationale above.

Regarding claim 19, claim 19 recites similar limitations as claim 9 – see rejection rationale above.


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Karmarkar, as applied above, and in view of Fein et al. (US 20140098133, Herein “Fein”).
Regarding claim 10, Kumar in view of Karmarkar teaches the limitations of claim 1, as explained above.
Furthermore, Kumar teaches:
the text simplification system of claim 1, wherein the controller is further configured to: receive eye movement data from the eye-tracking device (receiving detected eye information [0010] using, e.g., a camera [0085]).

However, Kumar in view of Karmarkar fails to specifically teach the eye movement data relating 
to the simplified text provided in the field of view of the user and detect a cognitive load associated with the eye movement data and corresponding to the simplified text provided in the field of view of the user.
	Yet, in a related art, Fein discloses displaying a second augmentation that replaces a first augmentation based on a user’s viewing pattern of the first augmentation (e.g., simplified text) view, based on a cognitive load such as the user’s dwell time and visual pattern [0172].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the iterative replacement of substitution text of Fein with the determination of substitute content/text of Kumar in view of Karmarkar to have the eye movement data relating to the simplified text provided in the field of view of the user and detect a cognitive load associated with the eye movement data and corresponding to the simplified text provided in the field of view of the user. The combination would allow for, according to the motivation of Fein, updating the simplified/enhancement text based on iterative, more recent user viewing data, thus providing for a viewing experience that more closely matches the cognitive requirements of the user such as a lack of interest in a first simplified text and therefore providing for a replacement, simplified alternative that 
	Furthermore, Fein teaches:
when the cognitive load meets a cognitive load threshold, apply a text simplification model to the simplified text to generate secondary simplified text corresponding to the simplified text (secondary augmentation/simplification content (e.g., text) based on a user’s cognitive load (e.g., visual dwell time) such that a user’s dwell time falls below a threshold indicating that it is a small dwell time, thus causing for generating secondary augmentation/simplified text [0172]); and
replace the simplified text provided in the visual location of the field of view of the user with the secondary simplified text (replace the first augmentation/simplification text based on the determined secondary augmentation/simplified text [0172]).

Regarding claim 20, claim 20 recites similar limitations as claim 10 – see rejection rationale above.

Conclusion
Other art made of record may be included in an attached Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
/JASON T EDWARDS/              Examiner, Art Unit 2144